COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTIONS
Cause number:            01-15-00808-CR & 01-15-00809-CR
Style:                   Jason Robinson v. The State of Texas
Date motions filed*:     April 4, 2016
Type of motion:          Third Motion for Extension of Time to File Appellant’s Brief
Party filing motions:    Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                  February 4, 2016
       Number of extensions granted:           2         Current Due Date: April 7, 2016
       Date Requested:                     May 7, 2016 (93 days from original due date)

Ordered that motions are:
       Granted
             If document is to be filed, document due: May 9, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel states that she needs additional time to file appellant’s
       brief in this appeal since, among several other briefs she has been preparing, she had
       missed a week of work due to a medical emergency with her husband, her third
       extension is granted, but counsel is warned that no further extensions will be
       granted given the length of the extension. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).
       Accordingly, if appellant’s brief is not filed by May 9, 2016, the Court may abate this
       appeal for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: April 7, 2016




November 7, 2008 Revision